DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (WO 2018182038) in view of Kurokawa et al. (WO 2017179666 ).

It is noted that when utilizing WO 2018182038 in the above paragraph, the disclosures of the reference are based on US 20210107269 which is an English language equivalent of the reference. Therefore, the column and line numbers cited with respect to WO 2018182038 are found in US 20210107269.
It is noted that when utilizing WO 2017179666 in the above paragraph, the disclosures of the reference are based on US 20190062511 which is an English language equivalent of the reference. Therefore, the column and line numbers cited with respect to WO 2017/179666 are found in US 20190062511.

  Re claims 1-16, Takahashi has everything required in the claims except that while it does disclose polyamide, it does not have the claimed ratio required in claim 1 or that the polyamide is aliphatic as required in claims 3 and 6.  See [59-80] (phenoxy), [60-61] (polyamide), [51-87] (carbon fiber – claims 5, 10-16), [109-111] (aluminum, steel  – claims 4, 7-9), and [134] (as the resin to metal material and similar conditions are present, and with the combination of Kurokawa as set forth below, the shear strength and thickness properties are inherent as recited in claims 1-2).
Kurokawa et al is also drawn to a fiber-reinforced composite and discloses using 5-60 parts polyamide including polyamide 6, i.e. aliphatic polyamide, in the resin matrix where the motivation for using such polyamide is to increase toughness and improve heat resistance (0109-0111).
Given that Takahashi et al. discloses using phenoxy in an amount of 50 parts or more per 100 parts resin (0065) in the resin matrix and Kurokawa discloses using 5-60 parts polyamide per 100 parts resin in the resin matrix, the ratio of phenoxy to polyamide in Takahashi et al. in view of Kurokawa et al. overlaps that presently claimed. For instance when there is 50 parts phenoxy, the ratio is 50/60 to 50/5 which overlaps the ratio claimed.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected 80/20 to 20/80 from the overlapping portion of the range 50/60 to 50/5 taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2016/017553 (Kurokawa) - conductive carbon fiber and resin sheet.  US20180208729 Kurokawa et al.  (similar).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022.  The examiner can normally be reached on M-F 8:00 am – 4:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMRA L. DICUS/Primary Examiner, Art Unit 1787